Exhibit 10.1 FEDERAL DEPOSIT INSURANCE CORPORATION WASHINGTON, D.C. CALIFORNIA DEPARTMENT OF FINANCIAL INSTITUTIONS SAN FRANCISCO, CALIFORNIA ) In the Matter of ) STIPULATION TO THE ) ISSUANCE OF A SONOMA VALLEY BANK ) CONSENT ORDER SONOMA, CALIFORNIA ) ) FDIC-10-249b ) (INSURED STATE NONMEMBER BANK) ) Subject to the acceptance of this Stipulation to the Issuance of a Consent Order ("Stipulation") by the Federal Deposit Insurance Corporation ("FDIC") and the California Department of Financial Institutions ("CDFI"), it is hereby stipulated and agreed by and between a representative of the Legal Division of FDIC, a representative of the CDFI, and Sonoma Valley Bank, Sonoma, California ("Bank"), as follows: 1.The Bank has been advised of its right to receive a Notice of Charges and of Hearing ("Notice") detailing the unsafe or unsound banking practices and violations of lawand/or regulations alleged to have been committed by the Bank and of its right to a public hearing on the alleged charges under section 8(b)(1) of the Federal Deposit Insurance Act"Act"), 12 U.S.C. § 1818(b)(1), and Section 1913 of the California Financial Code ("CFC"), and has waived those rights. 2.The Bank, solely for the purpose of this proceeding and without admitting or denying any of the alleged charges of unsafe or unsound banking practices and any violations of law and/or regulations, hereby consents and agrees to the issuance of a Consent Order ("Order") -2- by the FDIC and the CDFI. The Bank further stipulates and agrees that such Order will be deemed to be an order which has become final under the Act and the CFC, and that said Order shall become effective upon its issuance by the FDIC and the CDFI, and fully enforceable by the FDIC and the CDFI pursuant to the provisions of the Act and the CFC. 3.In the event the FDIC and the CDFI accept the Stipulation and issue the Order, it is agreed that no action to enforce said Order in the United States District Court will be taken by the FDIC, and no action to enforce said Order in State Superior Court will be taken by the CDFI, unless the Bank or any institution-affiliated party, as such term is defined in section 3(u) of the Act, 12 U.S.C. § 1813(u), has violated or is about to violate any provision of the Order. 4.The Bank hereby waives: (a)The receipt of a Notice; (b)All defenses in this proceeding; (c)A public hearing for the purpose of taking evidence on such alleged charges; (d)The filing of Proposed Findings of Fact and Conclusions of Law; (e)A recommended decision of an Administrative Law Judge; (f)Exceptions and briefs with respect to such recommended decision; and (g)The right to appeal. / -3- Dated: May 17, 2010 FEDERAL DEPOSIT INSURANCE CORPORATION, LEGAL DIVISION BY: SONOMA VALLEY BANK SONOMA, CALIFORNIA BY: /s/Regina A. Sandler /s/Mel Switzer, Jr. Regina A. Sandler Senior Regional Attorney Mel Switzer, Jr. CALIFORNIA DEPARTMENT OF /s/Robert B. Hitchcock FINANCIAL INSTITUTIONS BY: Robert B. Hitchcock /s/James Patten /s/Bob Nicholas Senior Counsel Bob Nicholas /s/Steve Page Steve Page /s/Suzanne Brangham Suzanne Brangham /s/Valerie Pistole Valerie Pistole /s/Sean Cutting Sean Cutting /s/Angelo Sangiacomo Angelo Sangiacomo /s/Dale T. Downing Dale T. Downing Comprising the Board of Directors of Sonoma Valley Bank, Sonoma, California
